Citation Nr: 1516480	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-19 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran had active service from April 1994 to December 1997.

This matter came before the Board of Veterans' Appeals (Board) on appeal from rating decisions of March 2012 and January 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

The preponderance of the evidence indicates that the Veteran's PTSD is productive of no more than occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 30 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are described in 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107 and 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and notify the claimant and his or her representative, if any, of what information and evidence not already provided, if any, is necessary to substantiate, or will assist in substantiating, each of the five elements of the claim including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the Veteran's claims arise from his disagreement with the initial evaluation assigned following the grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated and additional notice is not required.  Thus any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  The Veteran's service treatment records as well as post-service VA treatment records have been obtained and considered.  The VA treatment records are on the Veteran's Virtual VA claims file.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA has satisfied its duty to assist in obtaining all available records.
Additionally, the Veteran was afforded a VA psychiatric examination in September 2011.  In this regard, the Board finds that the proffered opinions regarding the Veteran's service-connected psychiatric disorder were based on interviews with the Veteran, a review of the record, and full examinations.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria, Factual Background, and Analysis 
for Rating the Psychiatric Disorder

A.  Criteria of Disability Evaluations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The pendency of the issue in this instance dates to the original rating decision granting service connection.  Id.  Consequently, the Board will evaluate the Veteran's psychiatric disorder as a claim for a higher evaluation of the original award.

B.  Increased Rating for PTSD

The Veteran was assigned a 30 percent rating for his psychiatric disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  Diagnostic Code 9411 provides that a 30 percent rating is assigned when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) scale is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  

A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 indicates serious symptoms (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 51 and 60 indicates that the Veteran has moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 and 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 71 to 80 indicates, if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See DSM-IV.

While the Rating Schedule indicates that the rating agency must be familiar with the DSM -IV, VA does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Rather, GAF scores are but one factor to be considered in conjunction with all the other evidence of record. 

C.  Analysis

The Veteran underwent a VA examination in September 2011.  He was diagnosed with PTSD and chronic adjustment disorder with depressed mood.  The Veteran's GAF score was 65 and the examiner provided the following explanation of the score: "The GAF was rated with respect only to psychological, social and occupational functioning and does not include impairment in functioning due to physical or environmental limitations.  The Veteran has some mild symptoms (e.g., depressed mood and mild insomnia) and some difficulty socially and occupationally, but generally functioning pretty well, has some meaningful interpersonal relationships."

The examiner reported that it is possible to differentiate what symptoms are attributable to each diagnosis.  The adjustment disorder is noted to be a result of his physical impairments and causes depressed mood.  The examiner reported that the following description best summarizes the Veteran's level of occupational and social impairment: "Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication."  For the indicated level of occupational and social impairment, the examiner noted that it is possible to differentiate what portion of the occupational and social impairment indicated is caused by each mental disorder.  "His PTSD is causing insomnia, nightmares, irritability, suspiciousness, exaggerated startle reflex.  The Adjustment Disorder is a result of his physical impairment and chronic pain causing depressed mood. His physical impairment and chronic pain has seriously impaired his social and occupational functioning."

The examiner reported the Veteran's history, which included some abuse as a minor.  The Veteran got married at age 27 and is still married.  He has two children, a 9 year old and a 3 year old.

The report continues: "He has had back problems and has had several surgeries.  He was a 911 ER Dispatcher from 1997 to recently.  They sent him to their [doctor] and they felt he could not do the job any longer.  The Veteran endorses not being sure he could have continued to manage his position either."

The Veteran went into therapy in 2006 reporting issues with work, feeling tired, listless, having strained relationships, being irritable, and being agitated.  His therapy continued until June 2011 when he lost his insurance.

The examiner reported that the Veteran met the criteria for PTSD.  In reference to the symptoms, the examiner reported that the "Veteran has some mild symptoms (e.g., depressed mood and mild insomnia) and some difficulty socially and occupationally, but generally functioning pretty well, has some meaningful interpersonal relationships."

"The Veteran reports depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; circumstantial, circumlocutory or stereotyped speech; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work-like setting; suicidal ideation; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene."

The examiner reported the following: "The Veteran has recurrent and intrusive distressing recollections of the event, including images, thoughts, or perceptions and recurrent distressing dreams of the event."

"The Veteran makes efforts to avoid thoughts, feelings, or conversations associated with the trauma; makes efforts to avoid activities, places, or people that arouse recollections of the trauma; and has feelings of detachment or estrangement from others."

"The Veteran has difficulty falling or staying asleep; irritability or outbursts of anger; difficulty concentrating; and an exaggerated startle response."

The claim file also includes treatment records.  In November 2011, his GAF score was 55.  That is the lowest that it has ever been reported.  In November 2012 the Veteran reported that he experiences nightmares a few times a month because of his PTSD.  The record also indicates the Veteran attended group therapy.  At a session in August 2012, the Veteran reported his "mood is all over the place" but denied suicide ideation.  There are no other treatment records that offer any information useful in rating the Veteran.  The symptoms discussed in the treatment records do  not differ from those discussed in the examination report.

The claims file includes lay evidence as well.  The Veteran and his wife are competent to testify on factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  They are also competent to report symptoms of his condition.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, they are not competent to provide a medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran and his wife provided written statements.  The wife described the Veteran having "rapid mood swings."  She also described his nightmares and other sleep problems.  She also described how his problems impact his relationships with family and others.

The Veteran is rated as 30 percent disabled for his psychiatric disorder.  This rating is appropriate.  The symptoms discussed at the VA examination and in the VA treatment records are similar.  He has sleep problems, including nightmares, and mood problems.  The Veteran and his representative have noted that in the examination report several other symptoms are checked.  However, the examiner only reported that the Veteran self-reported the following symptoms: depressed mood; anxiety; suspiciousness; panic attacks that occur weekly or less often; chronic sleep impairment; circumstantial, circumlocutory or stereotyped speech; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work-like setting; suicidal ideation; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  However, the examiner did not find these symptoms on examination.  Further, these symptoms are also not noted in the treatment records.  His GAF score has been between 55 and 65.

His symptoms found by medical professionals do not include an occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The only symptoms discussed by medical professionals include symptoms that entitle the Veteran to a 30 percent rating.  In discussing the severity of the Veteran's psychiatric symptoms, the examiner noted that the symptoms were "mild" and involved depressed mood and mild insomnia.  The examiner also noted that the Veteran has some difficulty socially and occupationally, but generally he functions "pretty well, has some meaningful interpersonal relationships."

Therefore, the Veteran is not entitled to an increased rating.  In reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against the Veteran's claim for an increased evaluation, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Other Considerations

The evidence in this case does not show that the Veteran has manifestations of a psychiatric disorder that are not contemplated by the rating criteria.  His disability is manifested by symptoms, including sleep problems and mood disturbances. The rating criteria contemplate all of his reported symptoms.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an interview rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  A claim for TDIU has not been raised in the record.


ORDER

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


